MEMORANDUM **
Anthony Louis Sasso appeals from his 168-month sentence imposed after pleading guilty to manufacturing of marijuana, money laundering, and conspiracy, all in violation of 18 U.S.C. §§ 1956(a)(l)(A)(I), (h), and 21 U.S.C. §§ 841(a)(1) and 846. We dismiss.
A review of the record indicates that Sasso knowingly and voluntarily waived *633his right to appeal and was sentenced within the terms of the plea agreement. We therefore enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (noting that the changes in sentencing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
Because Sasso validly waived his right to appeal, we do not reach the merits of his appeal. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
To the extent that Sasso raises a claim of ineffective assistance of counsel, we decline to address it. See United States v. McKenna, 327 F.3d 830, 845 (9th Cir.2003) (stating that ineffective assistance of counsel claims are generally inappropriate on direct appeal).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.